Citation Nr: 1744815	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) on or after December 14, 2010.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran was scheduled for a Board hearing in August 2017; however, his then-representative asked for the hearing to be postponed due to a conflict.  It appears that the Veteran was not rescheduled for another hearing.  In light of the grant of the Veteran's claim below, the Board finds this error harmless.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; it has not resulted in total occupational and social impairment.

2.  The Veteran is service-connected for PTSD, rated at 70 percent disabling; heart disease, rated at 60 percent disabling; diabetes mellitus, type II, rated at 20 percent disabling; peripheral neuropathy of the lower right extremity, rated at 20 percent disabling; peripheral neuropathy of the lower left extremity, rated at 20 percent disabling; tinnitus, rated at 10 percent disabling; residual surgical scar; rated at 10 percent disabling; bilateral hearing loss, rated at 0 percent disabling; erectile dysfunction, rated at 0 percent disabling; and anterior trunk scar, rated at 0 percent disabling.

3.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no higher, for PTSD have been approximated during the appeals period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to TDIU on a schedular basis have been met from December 14, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.

In this case, on December 14, 2010, the Veteran filed an increased rating claim for his service-connected PTSD, then rated at 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  VA later granted a 70 percent disability rating, effective December 14, 2010.  The Veteran is seeking a disability evaluation of 100 percent.  See September 2012 Notice of Disagreement.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.

Under Diagnostic Code 9411, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
	
In May 2011 the Veteran underwent a VA PTSD examination.  The examiner found that the Veteran displayed symptoms such as obsessive/ritualistic behavior; fleeting suicidal thoughts; difficulty in falling or staying asleep; impaired impulse control with periods of violence; irritability; depression; and nightmares.  The examiner noted that the Veteran maintained a relationship with his wife of 36 years, had a relationship with his children, and was able to attend some family functions.  No hallucinations, inappropriate behavior, panic attacks, or homicidal thoughts were noted.  The Veteran was found to be able to maintain minimum personal hygiene and had no problem with activities of daily living.  

The Veteran was provided with a VA PTSD examination in August 2012.  At that time, the VA examiner recorded the presence of symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, passive suicidal ideation, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran maintained a "so-so" relationship with his wife of 36 years and did not have a relationship with his children.

A January 2013 VA treatment note found that the Veteran was experiencing issues with poor sleep, nightmares, and depression.  No suicidal or homicidal ideation was noted.  It was found that the Veteran had a support system consisting of his wife, children, and friends.  

A May 2013 VA treatment note found that the Veteran was experiencing issues with poor sleep, nightmares, irritability, and hypervigilance.  

VA mental health treatment records from June 2015 and July 2016 document the Veteran's increase in experiences of impulsivity and irritability; decrease in energy level and appetite; violence towards others; and complaints from the Veteran's wife that he was experiencing more PTSD "flare-ups."  

The Board finds that the lay statements and VA examinations demonstrate that the Veteran's overall disability picture is consistent with a 70 percent rating throughout the appeal period.  Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes unprovoked irritability, difficulty in adapting to stressful circumstances (including work or a work-like setting), an inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118. 

The Board finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  Notably, there is no evidence that the Veteran's PTSD results in total social impairment.  The Veteran remains married and has maintained some social relationships.  There is no evidence that the Veteran experiences persistent danger of hurting himself or persistent delusions and hallucinations.  He was also fully oriented throughout the relevant time period.  Examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants a 70 percent rating, and no higher, for the entire appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Because the preponderance of the evidence is against an allowance of an evaluation in excess of 70 percent for PTSD the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, the claim for this period must be denied.

TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, or one or both upper extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

As of December 14, 2010, the Veteran is service-connected for PTSD, rated at 70 percent disabling.  As such, the Veteran meets the "one 60 percent disability" requirement for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The lay and medical evidence in this case demonstrate that the Veteran's PTSD does not allow the Veteran to obtain or retain substantially gainful employment.  

In the Veteran's July 2016 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked in 2005 as a self-employed painter.  The Veteran also indicated that he had no education beyond a high school education and that he had not continued any other pursuits of training before or after he became too disabled to work.

In May 2011 a VA examiner noted that the "Veteran has lost multiple jobs and customers due to irritability anger outbursts and hypervigilance all of which are PTSD symptoms."

In August 2012 the Veteran underwent a VA mental health examination.  The VA examiner recorded the presence of symptoms including difficulty establishing and maintaining effective work and social relationships and difficulty adapting to stressful circumstances.  The examiner also found that the Veteran worked as a self-employed painted for 30 years.  It was noted that the Veteran's PTSD symptoms cause clinically significant distress or impairment in occupational areas of functioning.  

The Board finds that the Veteran's service-connected PTSD prevents the Veteran from obtaining and maintaining substantially gainful employment, as the Veteran's problems would make even obtaining employment extremely challenging.  As previously stated, the Veteran was self-employed, however, his PTSD resulted in him being unable to find jobs and maintain a customer base due to his PTSD symptoms.  This coupled with the Veteran's difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances results in the Veteran not being able to obtain and maintain substantially gainful employment.  The Veteran is unlikely to find an occupation that is similar to his previous work due to his irritability with others.  Thus, it seems that the Veteran's service-connected disabilities make it impossible for the Veteran to follow a substantially gainful occupation.  As such, the Board concludes that entitlement to TDIU is warranted.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD on or after December 14, 2010 is denied.

Entitlement to TDIU is granted from December 14, 2010.



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


